Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 07/22/2021.
Claims 1-2, 5-7, 9-14 and 17-23 (renumbered 1-18, respectively) are allowed.

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 1-2, 5-6, 9, 11, 14 and 17-19 under 35 USC 102, have been fully considered and are persuasive. The independent Claims 1, 7, 12 and 14 have been amended to include allowable subject matter from the previously objected dependent Claims 4, 7, 12 and 16.  Therefore, the rejection of Claims 1-2, 5-6, 9, 11, 14 and 17-19 under 35 USC 102 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-7, 9-14 and 17-23 (renumbered 1-18, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “based on the vocal input and based on the interaction context, determining an output volume of the voice-based interaction agent, wherein said determining the output volume level is configured to compensate for the facial direction of the user”, as found in Claim 1. Similar features are claimed Claims 5-6, 9-11, 14 and 17-23.
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “retrieving one or more historic records associated with the input volume level, wherein the one or more historic records are historic records of historic interactions between the user and the voice-based interaction agent, wherein each record comprises a historic output volume level and a user feedback of the user to the historic output volume level”, as found in Claim 7.
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “wherein based on the vocal input being measured below a threshold volume level, said determining the output volume level of the voice-based interaction agent comprises determining the output volume level to comprise a muted volume level”, as found in Claim 12. Similar features are claimed in Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672